Citation Nr: 1604178	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for a right hip disorder.  

4.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to August 2006, June 2007 to April 2008, and February 2009 to February 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015 the Board remanded the issues on appeal for a Board hearing.  In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in December 2008 and February 2011 in connection with his claim for service connection for PTSD.  Subsequently, in his June 2011 substantive appeal and during his October 2015 hearing, the Veteran reported that he underreported his symptoms at the examinations and that the 2011 examiner's method confused him by focusing on his current difficulties, instead of his time in service.  As such, the Veteran requested that he be scheduled for a new examination by another examiner and indicated his willingness to report for same.  The Board notes that the Veteran was scheduled for a third VA psychiatric examination in May 2013, but he failed to report.  Nevertheless, as the Veteran credibly reported at his October 2015 hearing that he had a job interview the day the examination was scheduled and attempted to reschedule it.  Thus, the Board finds that the Veteran has demonstrated "good cause" for his failure to report for the May 2013 examination.  The Veteran    has received several combat medals and a combat stressor is conceded.  Given the foregoing, the Board finds that remand for a new VA examination is warranted.  

Regarding the Veteran's claims for service connection for a right shoulder disability, a right hip disability, and bronchitis, while the record does contain VA examinations and opinions for these conditions from May 2010 and January 2011, the opinions provided are not supported by any rationale.  As such, the Board finds that new examinations are warranted to ascertain the current nature of the Veteran's right shoulder, right hip, and bronchitis, and to obtain opinions as to whether said disabilities are related to service.  

Additionally, the Board notes that the record contains a January 2015 memorandum from the Wisconsin Army National Guard that documents exposure to "burn pits" while stationed in Iraq for members of Echo Troop, 105 Cavalry Soldiers for the period August 2007 through April 2008.  

Remand is also necessary for procurement of outstanding records.  In this regard, the Veteran intimated at his October 2015 hearing that he received private mental health counseling and private chiropractic care.  These records appear relevant and attempts to obtain them should be made.  Relevant ongoing VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release     forms with the names and addresses of medical care providers who have treated him for a mental health disorder, right shoulder disorder, right hip disorder, and bronchitis, to include Aurora Community Counseling and any chiropractic treatment.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain and associate with the claims folder any relevant VA treatment records dated since February 2014.  If no records are available, the Veteran should be notified of such.

3. After the actions requested in directives 1 through 3 above have been taken, schedule  the Veteran for       a VA PTSD examination, with an examiner other than the one who conducted the February 2011 examination, if possible.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressors upon which the diagnosis is based.  

If the Veteran is diagnosed with a psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability arose in service or is otherwise related to service.  In rendering this opinion, the examiner should address the significance of the Veteran's combat service.  The examiner should explain the reasoning for the opinion provided.

4. After the actions requested in directives 1 through 3 above have been taken, schedule the Veteran for a VA shoulder examination to address the claim for service connection for a right shoulder disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

The examiner should identify all diagnosed right shoulder disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any right shoulder disability is related to active service, to include the Veteran's convoy being struck by an improvised explosive device in December 2007 or a right shoulder sprain noted in service treatment records from December 2007.  

The examiner should explain the rationale for the opinions provided.

5. After the actions requested in directives 1 through 3 above have been taken, schedule the Veteran for a VA hip examination to address the claim for service connection for a right hip disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

The examiner should identify all diagnosed right hip disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any right hip disability is related to active service, to include the Veteran's convoy being struck by an improvised explosive device in 
December 2007 or right hip pain noted in a January 2008 sworn statement from the Veteran.  

The examiner should explain the rationale for the opinions provided.

6. After the actions requested in directives 1 through 3 above have been taken, schedule the Veteran for a VA respiratory conditions examination to address the claim for service connection for bronchitis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

The examiner should identify all diagnosed lung disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability is related to active service, to include the Veteran's November 2009 diagnosis of reactive airway disease, his January 2010 report of bronchitis, or his proximity to burn pits and sand while deployed in Iraq.

If there is no disability to which his respiratory symptoms can be attributed to, the examiner should opine whether the Veteran has objective indicators of a lung disability (including shortness of breath) that represent an undiagnosed illness related to his service in the Persian Gulf.

The examiner should explain the rationale for the opinions provided.

7. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought     on appeal remain denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



